                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                             EASTERN DIVISION

CHRISTOPHER LEON CORE,                    )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )    CIVIL ACT. NO. 3:18cv628-ECM
                                          )                 [WO]
DR. JOHN MCFARLAND, et al.,               )
                                          )
      Defendants.                         )

                               FINAL JUDGMENT

      In accordance with the order of the court entered in this case on this day, Final

Judgment is entered in favor of Defendants, and against Plaintiff, and this case is

DISMISSED without prejudice.

      The Clerk of the Court is DIRECTED to enter this document on the civil

docket as a final judgment pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

      DONE this 29th day of October, 2018.


                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 UNITED STATES DISTRICT JUDGE
